DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 9, there is a lack of antecedent basis for “the enclosure.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-8, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (JP 2009/152769 A, citations made to included English machine translation and figures of original cited in IDS).
As to claim 1, Okamura discloses an electronic apparatus comprising: 
a housing (speaker box 1, ¶0020 Fig. 1); 
a speaker provided in an enclosure of the housing and configured to output a sound wave based on a sound signal (speaker 100, ¶0020 Fig. 1), the speaker comprising 
a transducer configured to perform an amplitude movement based on a first driving signal (speaker 2, ¶0020 Fig. 1), and 
an active radiator configured to perform an amplitude movement based on a rear wave due to the amplitude movement of the transducer and a second driving signal (passive radiator 3, ¶0020, ¶0023 and Fig. 1. Inherent functioning of passive radiator is to vibrate based on energy within the enclosure 1 from output of speaker 2. Passive radiator 3 further receives signal from current control circuit 4 based on input signal 6.); and 
an amplifier configured to output the first driving signal corresponding to the sound signal and the second driving signal which complements the amplitude movement of the active radiator based on the rear wave of the transducer (¶0023 and ¶0027. Power amplifier provides input signal 6 to speaker 2 and current control circuit of passive radiator 3 which adjusts amplitude movement of the radiator.).
Okamura does not expressly disclose allows an output sound pressure of the active radiator to be a target value.
However, Okamura does disclose limiting the output of the passive radiator based on a threshold value (adjustable by the user) of the input signal (¶0017 and ¶0023). This implicitly keeps the output of the radiator at target value and prevents it from being exceeded.

As to claim 2, Okamura discloses a filter configured to perform a filtering with respect to a frequency range of the sound signal to allow the second driving signal to have the frequency range (¶0027, Fig. 2. “The filter circuit 41 is provided for detecting a signal in a predetermined frequency band of a signal input from a power amplifier.”).
As to claim 4, Okamura discloses wherein the target value of the output sound pressure of the active radiator is determined by excluding a portion due to the output sound pressure of the transducer from a target value of a total output sound pressure of the speaker (¶0017 and ¶0023. Threshold value so mechanical amplitude limit of radiator is not exceeded. Output from speaker 2 not factored in.).
As to claim 5, Okamura discloses wherein a level of the second driving signal is determined such that a sum of the amplitude movement of the active radiator due to the rear wave and the amplitude movement of the active radiator due to the second driving signal corresponds to the output sound pressure having the target value (¶0017 and ¶0023. Output of passive radiator limited so that it does not go above the threshold value from combination of passive radiation and magnitude of input signal.).
Claims 7 and 12 are directed to substantially the same subject matter as claim 1 and are therefore rejected using the same motivation as claim 1 above.
As to claims 8, 10 and 11, they are rejected under claim 7 using the same motivation as claims 2 and 4-5 above.
As to claims 13 and 15, they are rejected under claim 12 using the same motivation as claims 2 and 4 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura, as applied to claim 1 above, in view of Koyama (US 2009/0316933 A1).
As to claim 6, Okamura does not expressly disclose a display of a panel shape, wherein the housing has a rear face covering rear of the display, and the enclosure is provided between the rear face of the housing and the display.
Okamura in view of Koyama discloses a display of a panel shape, wherein the housing has a rear face covering rear of the display, and the enclosure is provided between the rear face of the housing and the display (Koyama, ¶0026, ¶0047, Figs. 1 and 3. Television set with display 3 and speaker enclosure.).
Okamura and Koyama are analogous art because they are from the same field of endeavor with respect to speaker and passive radiator combinations.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a display, as taught by Koyama. The motivation would have been that televisions are a well-known application for speakers comprising passive radiators (Koyama, ¶0002).

Claims 3, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura, as applied to claims 2, 8 and 13 above, in view of Pinkerton (US 2017/0105065 A1).
As to claim 3, Okamura does not expressly disclose wherein the frequency range is determined by at least one of weight of a vibration system of the active radiator or air volume in the enclosure.
Okamura in view of Pinkerton discloses wherein the frequency range is determined by at least one of weight of a vibration system of the active radiator or air volume in the enclosure (Pinkerton, ¶0009. “The passive radiators are typically nothing more than weighted flexible diaphragms that have one or more mechanical resonant frequencies (that depend on their mass and stiffness). The cone drivers create an Okamura, ¶0027. Filter low pass or band pass. Obvious that filter would be designed for frequency of the radiator, which, as disclosed by Pinkerton, depends on mass.).
Okamura and Pinkerton are analogous art because they are from the same field of endeavor with respect to passive radiators.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that the frequency range depends on mass, as taught by Pinkerton. The motivation would have been to match the filter to the output range of the passive radiator.
As to claims 9 and 14, they are rejected under claims 7 and 12 using the same motivation as claim 3 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Manrique (US 2006/0067553 A1) and Nestorovic et al. (US 3,984,635).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654